Citation Nr: 0603699	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for residuals of prostate 
cancer with status post radical retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973 and from September 1982 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's claim of 
entitlement to a compensable evaluation for his residuals of 
prostate cancer with status post radical retropubic 
prostatectomy.  The veteran perfected a timely appeal of this 
determination to the Board.

In July 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted held in Washington, DC, 
before the undersigned Veterans Law Judge.  

In October 2004, this matter was remanded for additional 
development and adjudication.  A review of the records at 
that time indicated that the veteran had raised the issue of 
entitlement to a compensable rating for impotence and the 
matter was referred to the RO for appropriate action.  
Because action on this matter is still outstanding, it is 
again referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

When this claim was previously before the Board in October 
2004, the matter was remanded for further development.  In 
doing so, the Board directed that the RO make arrangements 
with the appropriate VA medical facility for the veteran to 
be afforded a VA examination to determine the nature, extent 
and severity of his service-connected residuals of prostate 
cancer with status post radical retropubic prostatectomy, to 
specifically include an assessment regarding whether there 
has been either a metastasis or a recurrence of his prostate 
cancer.  In doing so, the Board set forth detailed questions 
for the examiner to answer in order to aid in the evaluation 
of the veteran's condition under the criteria set forth in 
the rating codes.  While the veteran was afforded a VA 
examination, the examination report dated in August 2005 does 
not answer the questions detailed in the remand and is 
otherwise inadequate to rate the veteran's condition based on 
the diagnostic criteria applicable to his condition.  

In addition, when this matter was remanded, the Board 
requested that the veteran be sent a letter that complied 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter was to explain, what, 
if any, information and (medical and lay) evidence not 
previously provided to VA is necessary to substantiate the 
veteran's claim, was to indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf, and 
was to request that the veteran provide any evidence in his 
possession that pertains to the claim.  A letter was sent to 
the veteran in November 2004 that set forth the elements of a 
claim for service connection.  The letter, however, did not 
explain the requirements of the VCAA in the context of a 
claim for increased rating.

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's September 2003 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Next, the veteran contends that his condition has worsened 
since he was last evaluated and that his voiding dysfunction 
has increased in frequency since his last examination.  In a 
December 2005 statement, the veteran states that he voids in 
excess of two to three times per day and three to four times 
per night.  Because the veteran alleges that his condition 
has worsened, the Board concludes that, for this reason as 
well, this matter must be remanded for the veteran to undergo 
a contemporaneous and thorough VA examination.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

Prior to conducting a new examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received recent treatment at 
the Bethesda Naval Hospital.  The RO should therefore update 
the veteran's claims file to include records from this 
facility dated after May 2005 and other records that may be 
identified by the veteran.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the record reflects that, in October 2005, the 
veteran requested a hearing before a decision review officer 
at the regional office.  Upon remand therefore, the veteran 
should be afforded an opportunity to testify before a 
decision review officer at the local regional office.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded an 
opportunity to testify before a decision 
review officer at the local regional 
office.

2.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him for his 
prostate condition since service.  This 
should specifically include records of 
his treatment at Bethesda Naval Hospital, 
dated since May 2005.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected residuals of 
prostate cancer with status post radical 
retropubic prostatectomy, to specifically 
include an assessment regarding whether 
there has been either a metastasis or a 
recurrence of his prostate cancer.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should state whether there has 
been a recurrence or metastasis of the 
veteran's prostate cancer.  In addition, 
the examiner should indicate whether the 
veteran's status residuals of prostate 
cancer with post radical retropubic 
prostatectomy is manifested by leakage, 
and if so, whether it requires the 
wearing of absorbent materials that must 
be changed less than or more than two 
times a day.  The examiner should also 
report the veteran's urinary frequency 
for daytime and evening voiding, to 
include whether it causes him to awaken 
at night.  Further, the examiner should 
indicate whether the disability is 
manifested by obstructed voiding 
characterized by obstructive 
symptomatology with any one or 
combination of the following:  1. Post 
void residuals greater than 150 cc.; 2. 
Uroflowmetry:  markedly diminished peak 
flow rate (less than 10 cc/sec); 3. 
Recurrent urinary tract infections 
secondary to obstruction; and 4. 
Stricture disease requiring periodic 
dilation every two to three months.  In 
addition, he or should state whether 
there is urinary retention requiring 
intermittent or continuous 
catheterization.  Finally, the examiner 
must report whether the veteran's 
condition is productive of urinary tract 
infections, and if so, the frequency of 
those infections as well as whether they 
require long-term drug therapy, 
hospitalization, drainage and/or 
requiring continuous intensive 
management.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


